DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	This action is in response to the following communication: Non-provisional Application No. 16/998,642 filed on 08/20/2020.
3.	Claims 1-20 are pending.  
Claims 1, 8 and 15 are independent claims.  
Claim Interpretation
4.	It is noted that claim 8 recites intended use language.
Claim 8:  “processors for executing the computer readable instructions… one or more processors to perform operations”
Appropriate corrections are required.
Claim Rejections - 35 USC § 101
5.	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

6.	Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
	Claim 15 recites “a computer readable storage medium”.  However, it appears that this “a computer readable storage medium” is directed to a signal per se. A product is a tangible physical article or object, some form of matter, which a signal is not.  A signal, a form of energy, does not fall within one of the four statutory classes of § 101.  As such, the claimed “a computer readable storage medium” is not limited to embodiments that fall within a statutory category of invention (see Interim Guidelines for Examination of Patent Applications for Patent Subject Matter Eligibility – Annex IV(c) (1300 OG 142 signed 26OCT2005).  Consequently, claim 15 is rejected as non-statutory.
	Claims 16-20 do not remedy the deficiencies of claim 15 and are also rejected as non-statutory.
Claim Rejections - 35 USC § 112
7.	The following is a quotation of the second paragraph of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

8. 	Claims 1-20 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1, 8 and 15, recites the limitation “the control system" in the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claims 1, 8 and 15 recites “the control system is guided by a linear-based predictive model or a non-linear-based predictive model, in which a gradient is available”. It is unclear if such “gradient” is applicable to only such “linear-based predictive model” or such “non-linear-based predictive model”, or both. 
Claims 2-7, 9-14 and 16-20 are also rejected for being dependent on rejected base claims.
Claim Rejections - 35 USC § 102

9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

10.	Claims 1, 4, 6-8, 11, 13-15, 18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Blevins et al.,  US 2013/0069792 (hereinafter Blevins).
   In regards to claim 1, Blevins teaches: 
A computer-implemented method comprising: selecting, by a processor, an optimization algorithm for the control system of a processing plant based on whether the control system is guided by a linear-based predictive model or a non-linear-based predictive model, in which a gradient is available (p. 2, [0009], see generally, both linear and non-linear statistically based process predictors can be used to predict product quality parameters) and (p. 6, [0047], the OMS 102 includes an analytic processor 114 that utilizes descriptive modeling, predictive modeling, and/or optimization to generate feedback regarding the status and/or quality of the process control system 106). 
calculating, by the processor, a set variable using the optimization algorithm (p. 6, [0046], see additionally, the OMS 102 may model and/or determine relationships between the measured process parameters and/or quality parameters associated with the process control system 106. These relationships between the measured process and/or quality parameters make it possible to create one or more calculated quality parameters. A calculated quality parameter may be a multivariate and/or linear algebraic combination of one or more measured process parameters, measured quality parameters, and/or other calculated quality parameters).
predicting, by the processor, an output based on the calculated set variable (p. 6, [0047], see the OMS 102 includes an analytic processor 114 that utilizes descriptive modeling, predictive modeling, and/or optimization to generate feedback regarding the status and/or quality of the process control system 106. The analytic processor 114 may execute routines (such as the routines 50 of  FIG. 1) to detect, identify, and/or diagnose process operation faults and predict the impact of any faults on quality parameters and/or an overall quality parameter associated with a quality of a resultant product of the process control system 106).
comparing, by the processor, an actual output at the processing plant to the predicted output (p. 1, [0008], see for example, this statistical model may be used to provide an average or a median value of each measured process parameter, and a standard deviation associated with each measured process variable at any particular time or location during the process run to which the currently measured process variables can be compared).
suspending, by the processor, a physical process at the processing plant in response to the actual output being a threshold value apart from the predicted output (p. 17, [0135], see thus, the mode switch 746 enables the output of the function block 700 to be disabled or disconnected when the portion of the process control system pertaining to or being modeled by the function block 700 is, for example, in an out of service mode, an abnormal mode, a manual mode, etc.), (p. 6, [0050], see that is, in this case, the OMS 102 determines what inputs the model is to use to determine other factors about the on-line process, such as whether any of the parameters of the on-line process are abnormal or out of specification with respect to those same parameters within the model) and (p. 1, [0003], see the field devices, which may be, for example, valves, valve positioners, switches and transmitters (e.g., temperature, pressure and flow rate sensors), perform process control functions within the process such as opening or closing valves and measuring process control parameters. The process controllers receive signals indicative of process measurements made by the field devices, process this information to implement a control routine, and generate control signals that are sent over the buses or other communication lines to the field devices to control the operation of the process. In this manner, the process controllers may execute and coordinate control strategies using the field devices via the buses and/or other communication links).

   In regards to claim 4, Blevins teaches: 
calculation of the set variable is based at least in part on a measured volume of fluid processed by a predecessor processing plant (p. 6, [0045], see the OMS 102, via process control modeling and/or monitoring as discussed in more detail below, may determine that the concentration of the fluid in the tank depends on the temperature of the fluid in the tank and the fluid flow rate into the tank). 
`   In regards to claim 6, Blevins teaches: 
the non-linear based model includes a deep neural network (DNN) (p. 2,0015], see the sets of deviations from the means may then be filtered, and the filtered values of the deviations from the means are used to develop the process model, such as a PLS model, a neural network (NN) model, a MLR model, a PCA model, etc. The process state means are also stored as part of the model).

   In regards to claim 7, Blevins teaches: 
the processing plant is member of a network of processing plants (p. 5, [0041], see the process control system 106, which is communicatively coupled to a controller 108 via a data bus 110, may include any number of field devices (e.g., input and/or output devices) for implementing process functions such as performing physical functions within the process or taking measurements of process parameters (process variables). The field devices may include any type of process control component that is capable of receiving inputs, generating outputs, and/or controlling a process. For example, the field devices may include input devices such as, for example, valves, pumps, fans, heaters, coolers, and/or mixers to control a process. Additionally, the field devices may include output devices such as, for example, thermometers, pressure gauges, concentration gauges, fluid level meters, flow meters, and/or vapor sensors to measure process variables within or portions of a process).

   In regards to claim 8, Blevins teaches: 
A system comprising: a memory having computer readable instructions; and one or more processors for executing the computer readable instructions, the computer readable instructions controlling the one or more processors to perform operations comprising: selecting an optimization algorithm for the control system of a processing plant based on whether the control system is guided by a linear-based predictive model or a non-linear-based predictive model, in which a gradient is available (p. 2, [0009], see generally, both linear and non-linear statistically based process predictors can be used to predict product quality parameters) and (p. 6, [0047], the OMS 102 includes an analytic processor 114 that utilizes descriptive modeling, predictive modeling, and/or optimization to generate feedback regarding the status and/or quality of the process control system 106). 
calculating a set variable using the optimization algorithm (p. 6, [0046], see additionally, the OMS 102 may model and/or determine relationships between the measured process parameters and/or quality parameters associated with the process control system 106. These relationships between the measured process and/or quality parameters make it possible to create one or more calculated quality parameters. A calculated quality parameter may be a multivariate and/or linear algebraic combination of one or more measured process parameters, measured quality parameters, and/or other calculated quality parameters).
predicting an output based on the calculated set variable (p. 6, [0047], see the OMS 102 includes an analytic processor 114 that utilizes descriptive modeling, predictive modeling, and/or optimization to generate feedback regarding the status and/or quality of the process control system 106. The analytic processor 114 may execute routines (such as the routines 50 of FIG. 1) to detect, identify, and/or diagnose process operation faults and predict the impact of any faults on quality parameters and/or an overall quality parameter associated with a quality of a resultant product of the process control system 106).
comparing an actual output at the processing plant to the predicted output (p. 1, [0008], see for example, this statistical model may be used to provide an average or a median value of each measured process parameter, and a standard deviation associated with each measured process variable at any particular time or location during the process run to which the currently measured process variables can be compared).
suspending a physical process at the processing plant in response to the actual output being a threshold value apart from the predicted output (p. 17, [0135], see thus, the mode switch 746 enables the output of the function block 700 to be disabled or disconnected when the portion of the process control system pertaining to or being modeled by the function block 700 is, for example, in an out of service mode, an abnormal mode, a manual mode, etc.), (p. 6, [0050], see that is, in this case, the OMS 102 determines what inputs the model is to use to determine other factors about the on-line process, such as whether any of the parameters of the on-line process are abnormal or out of specification with respect to those same parameters within the model) and (p. 1, [0003], see the field devices, which may be, for example, valves, valve positioners, switches and transmitters (e.g., temperature, pressure and flow rate sensors), perform process control functions within the process such as opening or closing valves and measuring process control parameters. The process controllers receive signals indicative of process measurements made by the field devices, process this information to implement a control routine, and generate control signals that are sent over the buses or other communication lines to the field devices to control the operation of the process. In this manner, the process controllers may execute and coordinate control strategies using the field devices via the buses and/or other communication links).

   In regards to claim 11, Blevins teaches: 
calculation of the set variable is based at least in part on a measured volume of fluid processed by a predecessor processing plant (p. 6, [0045], see the OMS 102, via process control modeling and/or monitoring as discussed in more detail below, may determine that the concentration of the fluid in the tank depends on the temperature of the fluid in the tank and the fluid flow rate into the tank).

   In regards to claim 13, Blevins teaches: 
the non-linear based model includes a deep neural network (DNN) (p. 2,0015], see the sets of deviations from the means may then be filtered, and the filtered values of the deviations from the means are used to develop the process model, such as a PLS model, a neural network (NN) model, a MLR model, a PCA model, etc. The process state means are also stored as part of the model).
   In regards to claim 14, Blevins teaches: 
the processing plant is member of a network of processing plants (p. 5, [0041], see the process control system 106, which is communicatively coupled to a controller 108 via a data bus 110, may include any number of field devices (e.g., input and/or output devices) for implementing process functions such as performing physical functions within the process or taking measurements of process parameters (process variables). The field devices may include any type of process control component that is capable of receiving inputs, generating outputs, and/or controlling a process. For example, the field devices may include input devices such as, for example, valves, pumps, fans, heaters, coolers, and/or mixers to control a process. Additionally, the field devices may include output devices such as, for example, thermometers, pressure gauges, concentration gauges, fluid level meters, flow meters, and/or vapor sensors to measure process variables within or portions of a process).

   In regards to claim 15, Blevins teaches: 
A computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to perform operations comprising: selecting an optimization algorithm for the control system of a processing plant based on whether the control system is guided by a linear-based predictive model or a non-linear-based predictive model, in which a gradient is available (p. 2, [0009], see generally, both linear and non-linear statistically based process predictors can be used to predict product quality parameters) and (p. 6, [0047], the OMS 102 includes an analytic processor 114 that utilizes descriptive modeling, predictive modeling, and/or optimization to generate feedback regarding the status and/or quality of the process control system 106). 
calculating a set variable using the optimization algorithm (p. 6, [0046], see additionally, the OMS 102 may model and/or determine relationships between the measured process parameters and/or quality parameters associated with the process control system 106. These relationships between the measured process and/or quality parameters make it possible to create one or more calculated quality parameters. A calculated quality parameter may be a multivariate and/or linear algebraic combination of one or more measured process parameters, measured quality parameters, and/or other calculated quality parameters).
predicting an output based on the calculated set variable (p. 6, [0047], see the OMS 102 includes an analytic processor 114 that utilizes descriptive modeling, predictive modeling, and/or optimization to generate feedback regarding the status and/or quality of the process control system 106. The analytic processor 114 may execute routines (such as the routines 50 of FIG. 1) to detect, identify, and/or diagnose process operation faults and predict the impact of any faults on quality parameters and/or an overall quality parameter associated with a quality of a resultant product of the process control system 106).
comparing an actual output at the processing plant to the predicted output (p. 1, [0008], see for example, this statistical model may be used to provide an average or a median value of each measured process parameter, and a standard deviation associated with each measured process variable at any particular time or location during the process run to which the currently measured process variables can be compared).
suspending a physical process at the processing plant in response to the actual output being a threshold value apart from the predicted output (p. 17, [0135], see thus, the mode switch 746 enables the output of the function block 700 to be disabled or disconnected when the portion of the process control system pertaining to or being modeled by the function block 700 is, for example, in an out of service mode, an abnormal mode, a manual mode, etc.), (p. 6, [0050], see that is, in this case, the OMS 102 determines what inputs the model is to use to determine other factors about the on-line process, such as whether any of the parameters of the on-line process are abnormal or out of specification with respect to those same parameters within the model) and (p. 1, [0003], see the field devices, which may be, for example, valves, valve positioners, switches and transmitters (e.g., temperature, pressure and flow rate sensors), perform process control functions within the process such as opening or closing valves and measuring process control parameters. The process controllers receive signals indicative of process measurements made by the field devices, process this information to implement a control routine, and generate control signals that are sent over the buses or other communication lines to the field devices to control the operation of the process. In this manner, the process controllers may execute and coordinate control strategies using the field devices via the buses and/or other communication links).
   In regards to claim 18. The computer program product of claim 15, wherein calculation of the set variable is based at least in part on a measured volume of fluid processed by a predecessor processing plant (p. 6, [0045], see the OMS 102, via process control modeling and/or monitoring as discussed in more detail below, may determine that the concentration of the fluid in the tank depends on the temperature of the fluid in the tank and the fluid flow rate into the tank).

   In regards to claim 20, Blevins teaches: 
the non-linear based model includes a deep neural network (DNN) (p. 2,0015], see the sets of deviations from the means may then be filtered, and the filtered values of the deviations from the means are used to develop the process model, such as a PLS model, a neural network (NN) model, a MLR model, a PCA model, etc. The process state means are also stored as part of the model). 

Claim Rejections - 35 USC § 103

11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

12.	Claims 2, 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Blevins in view of Adendorff et al., U.S. Patent No. 10,416,662 (hereinafter Adendorff). 
	In regards to claims 1, 8, and 15 the rejections above are incorporated respectively.
   In regards to claim 2, Blevins doesn’t explicitly teach:
the set variable for the linear predictive model is calculated based at least in part on mixed-integer linear representation.
However, Adendorff teaches such use: (column 4, lines 43-56, see the system 14 uses stochastic failure predictions to optimize maintenance activities using a deterministic model. The system 14 uses the stochastic failure predictions of a predictive maintenance system to create a deterministic optimization model (in a preferred embodiment the processor 16 uses a Mixed Integer Linear Programming model) that, in the evaluation of a candidate solution and in addition to the business goals, takes into account both the risk and the impact of an earlier unexpected component failures and the expected component value loss due to component replacement at the planned time. The processor 16 creates an optimization model for all of the components 12 which provides solution(s) that represent one or more maintenance options).
Blevins and Adendorff are analogous art because they are from the same field of endeavor, process control systems.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Blevins and Adendorff before him or her, to modify the system of Blevins to include the teachings of Adendorff, as a system for  process optimization, and accordingly it would enhance the system of Blevins, which is focused on process modeling, because that would provide Blevins with the ability to utilize variables for optimization,  as suggested by Adendorff (column 4, lines 43-56, column 10, lines 40-56).      

   In regards to claim 9, Blevins doesn’t explicitly teach:
the set variable for the linear predictive model is calculated based at least in part on mixed-integer linear representation.
However, Adendorff teaches such use: (column 4, lines 43-56, see the system 14 uses stochastic failure predictions to optimize maintenance activities using a deterministic 
model. The system 14 uses the stochastic failure predictions of a predictive maintenance system to create a deterministic optimization model (in a preferred embodiment the processor 16 uses a Mixed Integer Linear Programming model) that, in the evaluation of a candidate solution and in addition to the business goals, takes into account both the risk and the impact of an earlier unexpected component failures and the expected component value loss due to component replacement at the planned time. The processor 16 creates an optimization model for all of the components 12 which provides solution(s) that represent one or more maintenance options).
Blevins and Adendorff are analogous art because they are from the same field of endeavor, process control systems.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Blevins and Adendorff before him or her, to modify the system of Blevins to include the teachings of Adendorff, as a system for  process optimization, and accordingly it would enhance the system of Blevins, which is focused on process modeling, because that would provide Blevins with the ability to utilize variables for optimization,  as suggested by Adendorff (column 4, lines 43-56, column 10, lines 40-56).      

In regards to claim 16, Blevins doesn’t explicitly teach:
the set variable for the linear predictive model is calculated based at least in part on mixed-integer linear representation. 
However, Adendorff teaches such use: (column 4, lines 43-56, see the system 14 uses stochastic failure predictions to optimize maintenance activities using a deterministic 
model. The system 14 uses the stochastic failure predictions of a predictive maintenance system to create a deterministic optimization model (in a preferred embodiment the processor 16 uses a Mixed Integer Linear Programming model) that, in the evaluation of a candidate solution and in addition to the business goals, takes into account both the risk and the impact of an earlier unexpected component failures and the expected component value loss due to component replacement at the planned time. The processor 16 creates an optimization model for all of the components 12 which provides solution(s) that represent one or more maintenance options).
Blevins and Adendorff are analogous art because they are from the same field of endeavor, process control systems.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Blevins and Adendorff before him or her, to modify the system of Blevins to include the teachings of Adendorff, as a system for  process optimization, and accordingly it would enhance the system of Blevins, which is focused on process modeling, because that would provide Blevins with the ability to utilize variables for optimization,  as suggested by Adendorff (column 4, lines 43-56, column 10, lines 40-56).      

13.	Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Blevins in view of Trias, U.S. Patent No. 10,615,638.
	In regards to claims 1, 8, and 15 the rejections above are incorporated respectively.
   In regards to claim 3, Blevins teaches: 
calculation of the set variable is based at least in part on a measured volume of fluid processed by a predecessor processing plant (p. 6, [0045], see the OMS 102, via process control modeling and/or monitoring as discussed in more detail below, may determine that the concentration of the fluid in the tank depends on the temperature of the fluid in the tank and the fluid flow rate into the tank).
Blevins doesn’t explicitly teach:
the set variable for the non-linear predictive model is calculated based on an augmented Lagrangian method.
However, Trias teaches such use: (column 12, line 46-column 13, line 21, see embedding said mathematical model in a holomorphic embedding of said load flow equations using a variable in a complex domain that includes a first value corresponding to a no-load case, in which there are no non-linear injections at any bus of said electrical grid and a second value corresponding to an objective case representative of said electrical grid in a problem case, each variable of said load flow equations being contained in said holomorphic embedding; transcribing said holomorphic embedding into software for use in a computer processor adapted to execute said software… constructing a Lagrangian function, using said computer processor, to determine voltages and currents for said load flow equations; said computer processor computing values of said Lagrangian function in said holomorphic embedding using said expanded states of said load flow equations; using the values of the Lagrangian function in the load flow equations to identify control limits for the electrical grid; establishing said control limits for steady state operation of said electrical grid; and operating said electrical grid using said established control limits). 
Blevins and Trias are analogous art because they are from the same field of endeavor, process control systems.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Blevins and Trias before him or her, to modify the system of Blevins to include the teachings of Trias, as a system for controlling limits in power flow, and accordingly it would enhance the system of Blevins, which is focused on process modeling, because that would provide Blevins with the ability to utilize control variables, as suggested by Trias (column 12, line 46-column 13, line 21, column 11, lines 19-42).      

   In regards to claim 10, Blevins doesn’t explicitly teach:
the set variable for the non-linear predictive model is calculated based on an augmented Lagrangian method. 
However, Trias teaches such use: (column 12, line 46-column 13, line 21, see embedding said mathematical model in a holomorphic embedding of said load flow equations using a variable in a complex domain that includes a first value corresponding to a no-load case, in which there are no non-linear injections at any bus of said electrical grid and a second value corresponding to an objective case representative of said electrical grid in a problem case, each variable of said load flow equations being contained in said holomorphic embedding; transcribing said holomorphic embedding into software for use in a computer processor adapted to execute said software… constructing a Lagrangian function, using said computer processor, to determine voltages and currents for said load flow equations; said computer processor computing values of said Lagrangian function in said holomorphic embedding using said expanded states of said load flow equations; using the values of the Lagrangian function in the load flow equations to identify control limits for the electrical grid; establishing said control limits for steady state operation of said electrical grid; and operating said electrical grid using said established control limits).
Blevins and Trias are analogous art because they are from the same field of endeavor, process control systems.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Blevins and Trias before him or her, to modify the system of Blevins to include the teachings of Trias, as a system for controlling limits in power flow, and accordingly it would enhance the system of Blevins, which is focused on process modeling, because that would provide Blevins with the ability to utilize control variables, as suggested by Trias (column 12, line 46-column 13, line 21, column 11, lines 19-42).      
   
   In regards to claim 17, Blevins doesn’t explicitly teach:
the set variable for the non- linear predictive model is calculated based on an augmented Lagrangian method.
However, Trias teaches such use: (column 12, line 46-column 13, line 21, see embedding said mathematical model in a holomorphic embedding of said load flow equations using a variable in a complex domain that includes a first value corresponding to a no-load case, in which there are no non-linear injections at any bus of said electrical grid and a second value corresponding to an objective case representative of said electrical grid in a problem case, each variable of said load flow equations being contained in said holomorphic embedding; transcribing said holomorphic embedding into software for use in a computer processor adapted to execute said software… constructing a Lagrangian function, using said computer processor, to determine voltages and currents for said load flow equations; said computer processor computing values of said Lagrangian function in said holomorphic embedding using said expanded states of said load flow equations; using the values of the Lagrangian function in the load flow equations to identify control limits for the electrical grid; establishing said control limits for steady state operation of said electrical grid; and operating said electrical grid using said established control limits).
Blevins and Trias are analogous art because they are from the same field of endeavor, process control systems.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Blevins and Trias before him or her, to modify the system of Blevins to include the teachings of Trias, as a system for controlling limits in power flow, and accordingly it would enhance the system of Blevins, which is focused on process modeling, because that would provide Blevins with the ability to utilize control variables, as suggested by Trias (column 12, line 46-column 13, line 21, column 11, lines 19-42).      

14.	Claims 5, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Blevins in view of Hiroshi et al., WO 2020166453 A1 (hereinafter Hiroshi).  
	In regards to claims 1, 8, and 15 the rejections above are incorporated respectively.
   In regards to claim 5, Blevins doesn’t explicitly teach:
the suspending a physical process comprises disabling an actuator.
However, Hiroshi teaches such use: (p. 4, last para., see by the way, the controller 20 can adopt a simple algorithm in order to realize a high calculation speed while reducing the calculation load. That is, a line segment extending along the longitudinal direction is defined on the boom 7, and when the second virtual model 50 approaches or interferes with the line segment, an actuator (a motor 12 for swiveling, a cylinder 13 for extension/contraction, a cylinder 14 for undulation, a winding operation). The operation of the motor 15) may be stopped in an emergency. Alternatively, a mass point may be defined at the center of the luggage L, and the operation of the actuators (12, 13, 14, 15) may be urgently stopped when the mass point of the first virtual model 40 approaches. Alternatively, a line segment extending along the longitudinal direction of the boom 7 is defined, and a mass point is defined at the center of the load L, and when the line segment and the mass point are close to each other, the operation of the actuator (12, 13, 14, 15) is urgently stopped). 
Blevins and Hiroshi are analogous art because they are from the same field of endeavor, process control systems.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Blevins and Hiroshi before him or her, to modify the system of Blevins to include the teachings of Hiroshi, as a system for an actuator controller,  and accordingly it would enhance the system of Blevins, which is focused on process modeling, because that would provide Blevins with the ability to disable an actuator, as suggested by Hiroshi ((p. 4, last para., p. 1, Abstract).      

   In regards to claim 12, Blevins doesn’t explicitly teach: 
the suspending a physical process comprises disabling an actuator.
However, Hiroshi teaches such use: (p. 4, last para., see by the way, the controller 20 can adopt a simple algorithm in order to realize a high calculation speed while reducing the calculation load. That is, a line segment extending along the longitudinal direction is defined on the boom 7, and when the second virtual model 50 approaches or interferes with the line segment, an actuator (a motor 12 for swiveling, a cylinder 13 for extension/contraction, a cylinder 14 for undulation, a winding operation). The operation of the motor 15) may be stopped in an emergency. Alternatively, a mass point may be defined at the center of the luggage L, and the operation of the actuators (12, 13, 14, 15) may be urgently stopped when the mass point of the first virtual model 40 approaches. Alternatively, a line segment extending along the longitudinal direction of the boom 7 is defined, and a mass point is defined at the center of the load L, and when the line segment and the mass point are close to each other, the operation of the actuator (12, 13, 14, 15) is urgently stopped). 
Blevins and Hiroshi are analogous art because they are from the same field of endeavor, process control systems.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Blevins and Hiroshi before him or her, to modify the system of Blevins to include the teachings of Hiroshi, as a system for an actuator controller,  and accordingly it would enhance the system of Blevins, which is focused on process modeling, because that would provide Blevins with the ability to disable an actuator, as suggested by Hiroshi ((p. 4, last para., p. 1, Abstract).      

   In regards to claim 19, Blevins doesn’t explicitly teach:
the suspending a physical process comprises disabling an actuator.
However, Hiroshi teaches such use: (p. 4, last para., see by the way, the controller 20 can adopt a simple algorithm in order to realize a high calculation speed while reducing the calculation load. That is, a line segment extending along the longitudinal direction is defined on the boom 7, and when the second virtual model 50 approaches or interferes with the line segment, an actuator (a motor 12 for swiveling, a cylinder 13 for extension/contraction, a cylinder 14 for undulation, a winding operation). The operation of the motor 15) may be stopped in an emergency. Alternatively, a mass point may be defined at the center of the luggage L, and the operation of the actuators (12, 13, 14, 15) may be urgently stopped when the mass point of the first virtual model 40 approaches. Alternatively, a line segment extending along the longitudinal direction of the boom 7 is defined, and a mass point is defined at the center of the load L, and when the line segment and the mass point are close to each other, the operation of the actuator (12, 13, 14, 15) is urgently stopped).
Blevins and Hiroshi are analogous art because they are from the same field of endeavor, process control systems.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teaching of Blevins and Hiroshi before him or her, to modify the system of Blevins to include the teachings of Hiroshi, as a system for an actuator controller,  and accordingly it would enhance the system of Blevins, which is focused on process modeling, because that would provide Blevins with the ability to disable an actuator, as suggested by Hiroshi ((p. 4, last para., p. 1, Abstract).      
Conclusion

15.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent Application Publications

MacGregor et al.,  	2009/0287,320

Hore et al.,       	8,676,726

16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evral Bodden whose telephone number is 571-272-3455.  The examiner can normally be reached on Monday to Friday, 8:30 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EVRAL E BODDEN/Primary Examiner, Art Unit 2193